Gilbert, J.
1. Before the passage of the registration act of 1889 (Civil Code of 1910, § 3320), where there was a contest between two deeds, whereby one person conveyed the same land to two different persons, and neither deed was recorded within twelve months from the date of its execution, the older deed would prevail. Davis v. Harden, 143 Ga. 98 (6), 100 (84 S. E. 426), and authorities cited.
(a) The plaintiff in this case relies upon a deed junior as to date of execution but senior as to date of record; plaintiff’s deed being dated January 17, 1877, and recorded November 9, 1881; the defendant’s deed being dated January 10, 1870, and recorded March 31, 1915.
2. Applying the principle above announced, which is controlling ,in the case, the court did not err in directing a verdict for the defendant.

Judgment affirmed.


All the Justices concur.